Dewey, J.
The court are of opinion that this indictment may be sustained, and that it sufficiently alleges a criminal offence made punishable by Gen. Sts. c. 161, § 54. The General Statutes and the previous statutes (Rev. Sts. c. 126, § 32, and St. 1815, c. 136, § 1) greatly extended the class of cases which are punishable as the offence of obtaining property by false pretences. These statutes have often been applied to false representations made upon the sale of property although their application to cases of ordinary contracts of this kind may be somewhat qualified. But in Commonwealth v. Strain, 10 Met. 523, the court had no doubt that where money was obtained by a sale of property effected by means of false pretences it was within the statute. The only difficulty there was, that the *237.ndictment did not set out the means sufficiently. The false representation was, that the watch offered for sale was a gold watch, by means of which he obtained the money of the other party. In Commonwealth v. Nason, 9 Gray, 125, an indictment charging as a false pretence that a certain metallic substance which the defendant then had was a good and current gold coin, and that the person to whom the pretence was made, being deceived thereby, was thereby induced to receive the same as a good and current gold coin, and to deliver to the defendant in exchange therefor certain property, was sustained. In Regina v. Burgon, 7 Cox Crim. Cas. 131, a false representation as to property offered and accepted as security for a loan of money was held an offence within the statute punishing the obtaining of property by false pretences. State v. Dorr, 33 Maine, 498, is to the like effect. See also Regina v. Dennison, 9 Cox Crim. Cas. 158. The false pretence that the defendant was the owner of the wagon was an essential fact in this case, and the means by which the money was obtained.
It is not to be assumed that every alleged representation or false statement made at the time of obtaining the property of another is to be treated as the criminal offence of obtaining goods by false pretences. Proper limitations must be applied to cases as they occur. The present case seems to us to be embraced by the statute, it being both within the letter and the spirit of it. The fact that this was a conditional sale of the wagon can make no difference. The offence charged is, that the defendant obtained the money by false representations as to his ownership of the wagon; and whether the same was obtained by an absolute or conditional sale is immaterial, in reference to the nature of the offence.
No ground exists for the objection to this indictment, that it only sets forth that Matilda K. Shepard delivered and the defendant received from her forty-six dollars of the money and property of the said Shepard. Regina v. Giles, 10 Cox Crim. Cas. 44.
The indictment sufficiently alleges that the money was advanced and lent to the defendant by reason of the false pretence *238set forth. By the effect of it the mortgage was made as incidental to the loan, and without it no money would have been lent.
In that part of the indictment which charges the defendant with obtaining the money, the intent to cheat and defraud is sufficiently stated.

Demurrer overruled.